                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

LIONELL SONNIER #494718                  CIVIL ACTION NO. 6:19-CV-01293 SEC P

VERSUS                                   JUDGE JUNEAU

ST MARTIN PARISH JAIL ET AL              MAGISTRATE JUDGE HANNA

                                   JUDGMENT
      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;


      IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s complaint be

DISMISSED WITH PREJUDICE as frivolous and for failing to state a claim for which

relief may be granted in accordance with the provisions of 28 U.S.C. §1915.


      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 9th day of

December, 2019.

                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
